Citation Nr: 9931572	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran filed a timely Notice of Disagreement 
(NOD) in response to a December 1990 rating decision denying 
service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1989 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
service connection claim for ulcerative colitis, and a 
November 1997 RO determination that a notice of disagreement 
(NOD) with the December 1990 denial was not timely filed.  
The question of timeliness of the NOD is before the Board for 
resolution.


FINDINGS OF FACT

1. On December 8, 1990, the RO denied the veteran's claim for 
service connection
claim for ulcerative colitis; the RO notified the veteran of 
the denial by letter of December 19, 1990.

2. On January 8, 1991, the RO received correspondence from 
the veteran
indicating (through requests for a hearing and a physical 
examination) that he did not agree with the RO's December 
1990 rating decision, even though the typewritten words 
"Notice of Disagreement" were blacked out by an unknown 
source.

3. The veteran has produced a duplicate, signed copy of the 
January 1991
correspondence in which the typewritten words "Notice of 
Disagreement" are not blacked out. 



CONCLUSION OF LAW

The veteran filed a timely Notice of Disagreement with the RO 
in January 1991. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to the applicable law and regulation, an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after an Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 
38 C.F.R. § 20.200.

A written communication expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction, and a desire to contest the result, 
will constitute a NOD.  38 C.F.R. § 20.201.  The time limit 
for filing a NOD is within one year from the date that the 
agency mails notice of the determination to the appellant; 
otherwise, the determination will become final.  38 C.F.R. 
§ 20.302.  

The basic facts in this case are not in dispute.  In a 
December 1990 rating decision, the RO denied the veteran's 
service connection claim for ulcerative colitis.  The RO 
informed the veteran of this denial by letter on December 19, 
1990.  Enclosed with the letter, among other documents, was 
VA Form 4107, which explained the veteran's procedural and 
appellate rights.

Approximately three weeks later, on January 8, 1991, the RO 
received a statement from the veteran (on a VA Form 21-4138, 
"Statement in Support of Claim") indicating that he wished 
to "reopen" his claim for service connection for ulcerative 
colitis, notifying the RO of his appointment of the American 
Legion, and including a request for a physical examination 
and a hearing.  On the first line of the document filed in 
the record, the typewritten words "Notice of Disagreement" 
are blacked out; who blacked out those words is unknown.  
However, in connection with the current appeal, the veteran 
has produced what appears to be a photocopy of original, 
signed document that he apparently now asserts he intended to 
file.  The claims file also reflects that, as early as April 
1992, the veteran inquired about the status of his appeal on 
the ulcerative colitis issue.

The Board does not dispute that the veteran also has pointed 
to another document that he claims constitutes the Notice of 
Disagreement to the initial December 1990 denial of his claim 
for service connection.  The veteran also has produced a copy 
of an April 1991 statement he claims he filed after receipt 
of a March 1991 decision of the RO hearing officer following 
his hearing earlier that month; while the original document 
is not of record, it is significant that in April 1992, the 
veteran essentially inquired about the status of his appeal, 
indicating that he had filed an April 1991 Notice of 
Disagreement, and referring to the second Notice of Appeal to 
the Board of Veterans Appeals (although it is unclear which 
correspondence he was referring to as a second Notice of 
Appeal).  

However, the fact remains that the veteran's January 1991 
statement, when considered in its entirety, suggests the 
veteran's dissatisfaction with the rating decision rendered 
approximately one month earlier.  The fact also remains that 
the source of the blacked out words "Notice of 
Disagreement" on such document is a mystery; under the 
circumstances presented, the Board cannot presume that such 
was done by the veteran (Indeed, the copy produced appears to 
be an exact duplicate of the document filed with the RO in 
January 1991, to include a misspelling of the word 
"January" (spelled as "Janaury") in the date portion of 
the form.  At a minimum, given the blacked out language, the 
RO likely should have inquired of the veteran whether he, in 
fact, wished to appeal the December 1990 statement to the 
Board.  Construing the January 1991 statement liberally, as 
the Board is required to do (see 38 C.F.R. § 20.201; Velez v. 
West, 11 Vet. App. 148 (1998)), the Board finds that the 
January 1991 statement reasonably meets the requirements for 
a timely filed Notice of Disagreement with the RO's December 
1990 denial of the claim for service connection for 
ulcerative colitis. 

ORDER

The appeal is granted.

REMAND

As the Board has found that the veteran's January 1991 
statement constitutes a timely-filed NOD to the December 1990 
denial, a remand is required so that the RO can issue a 
Statement of the Case, and afford the veteran the opportunity 
to perfect an appeal on that issue.

Accordingly, the matter is remanded to the RO for the 
following action:

1.  The RO should issue to the veteran an 
appropriate Statement of the Case that 
notifies him of the reasons and basis for 
the denial of the claim for service 
connection for ulcerative colitis.  Such 
document should include a summary of all 
relevant evidence and all pertinent legal 
authority considered.  The veteran and 
his representative should be afforded the 
appropriate time period to respond.

2.  The veteran and his representative 
are hereby reminded that appellate review 
of the claim for service connection for 
ulcerative colitis may only be obtained 
if a Substantive Appeal, perfecting the 
appeal, is timely filed.  See 38 C.F.R. 
20.302(b).  Only then should the issue be 
returned to the Board for appellate 
consideration.

The purpose of this REMAND is to afford due process, it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


	





